Exhibit 10.1
EMPLOYMENT AGREEMENT
          This employment agreement (the “Agreement”) is entered into by and
between David W. Brown (“you” or “your”) and LifeVantage Corporation, a Colorado
corporation, (the “Company”). This Agreement has an effective date of April 1,
2011 (the “Effective Date”) and this Agreement shall terminate no later than
June 30, 2014 (the date of termination of this Agreement is the “Expiration
Date”). This Agreement entirely replaces and supersedes the chief executive
officer employment agreement between you and the Company that was entered into
on January 10, 2008 (the “Former Agreement”).
          In consideration of the mutual covenants and promises made in this
Agreement, you and the Company agree as follows:
     1. Position and Responsibilities
As of the Effective Date, you will continue serving as a full-time employee of
the Company as the Company’s President of LifeVantage Network (“PNET”). As PNET,
you shall report directly to the Company’s Chief Executive Officer (the “CEO”).
You shall have the duties, responsibilities and authority that are customarily
associated with such position and such other senior management duties as may
reasonably be assigned. You will devote your full time, efforts, abilities, and
energies to promote the general welfare and interests of the Company and any
related enterprises of the Company. You will loyally, conscientiously, and
professionally do and perform all duties and responsibilities of this position,
as well as any other duties and responsibilities as will be reasonably assigned
by the Company. At the request of the Company, you will also serve as an officer
and/or member of the board of directors of any Company affiliate, without
additional compensation. Your primary workplace will be located at the Company’s
California office, located at 11545W. Bernardo Court, Suite 301, San Diego, CA
92127 subject to requisite business travel. Nothing herein shall preclude you
from (i) serving, with the prior written consent of the Board in its sole and
absolute discretion, as a member of the board of directors or advisory boards
(or their equivalents in the case of a non-corporate entity) of non-competing
businesses and charitable organizations, (ii) engaging in charitable activities
and community affairs, and (iii) managing your personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and
(iii) shall be limited by you so as not to materially interfere, individually or
in the aggregate, with the performance of your duties and responsibilities
hereunder.
     2. At-Will Employment
Your employment with the Company is at-will and either you or the Company may
terminate your employment at any time and for any reason (or no reason), with or
without Cause (as defined below), in each case subject to the terms and
provisions of this Agreement. The terms of Sections 8 through 18 shall survive
any termination or expiration of this Agreement or of your employment.
     3. Salary, Bonus and Equity Incentives
For avoidance of doubt, the CEO may delegate some or all of its authority and
responsibilities under this Section 3 to a committee of members of the Board.
          (a) Base Salary. During your employment as PNET and while this
Agreement is in effect, you will be paid an annual base salary of $300,000 (the
“Base Salary”) for your services as PNET, payable in the time and manner that
the Company customarily pays its employees.
Bonuses. During your employment as PNET and while this Agreement is in effect,
you will be eligible to participate in any bonus programs as set forth by the
Board. You will be eligible for a Fiscal Year

-1-



--------------------------------------------------------------------------------



 



2011 potential bonus of 50% of your fourth quarter base salary, or a potential
amount of approximately $37,500 based on meeting performance objectives
established by the CEO with input from you within 30 days of the Effective Date
of this Agreement. Commencing with the Company’s Fiscal Year 2012 which ends on
June 30, 2012, and during each Company fiscal year you will be eligible to earn
an annual cash bonus based on performance objectives established by the CEO with
input from you. For fiscal year 2012, the bonus performance objectives shall be
established in conjunction with the CEO within 90 days following the Effective
Date of this Agreement. Your annual maximum cash bonus amount will be equal to
50% of the Base Salary that was paid to you during the applicable fiscal year.
The actual amount of the annual bonus paid to you, if any, shall be determined
by the CEO and may be less than the maximum amount. Any such bonus shall be paid
to you during the first three months of the fiscal year that follows the
applicable performance fiscal year. The bonus will be deemed to have been earned
on the date of payment of such bonus and you must remain an employee of the
Company through the date of payment in order to receive the bonus.
     4. Expense Reimbursement
During your employment as PNET and while this Agreement is in effect, you will
be reimbursed for all reasonable business expenses (including, but without
limitation, travel expenses) upon the properly completed submission of requisite
forms and receipts to the Company in accordance with the Company’s expense
reimbursement policy.
     5. Limitation on Golden Parachute Payments Notwithstanding any other
provision of this Agreement or any such other agreement or plan, if any portion
of the Total Payments (as defined below) would constitute an Excess Parachute
Payment (as defined below) and therefore would be nondeductible to the Company
by reason of the operation of Code Section 280G relating to golden parachute
payments and/or would be subject to the golden parachute excise tax (“Excise
Tax”) by reason of Section 4999 of the Code, then the full amount of the Total
Payments shall not be provided to you and you shall instead receive the Reduced
Total Payments (as defined below).
If the Total Payments must be reduced to the Reduced Total Payments, the
reduction shall occur in the following order: (1) reduction of cash payments for
which the full amount is treated as a Parachute Payment; (2) cancellation of
accelerated vesting (or, if necessary, payment) of cash awards for which the
full amount is not treated as a parachute payment; (3) cancellation of any
accelerated vesting of equity awards; and (4) reduction of any continued
employee benefits. In selecting the equity awards (if any) for which vesting
will be reduced under clause (3) of the preceding sentence, awards shall be
selected in a manner that maximizes the after-tax aggregate amount of Reduced
Total Payments provided to you, provided that if (and only if) necessary in
order to avoid the imposition of an additional tax under Section 409A of the
Code, awards instead shall be selected in the reverse order of the date of
grant.
For the avoidance of doubt, for purposes of measuring an equity compensation
award’s value to you when performing the determinations under the preceding
paragraph, such award’s value shall equal the then aggregate fair market value
of the vested shares underlying the award less any aggregate exercise price less
applicable taxes. Also, if two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis. In no event shall (i) you
have any discretion with respect to the ordering of payment reductions or
(ii) the Company be required to gross up any payment or benefit to you to avoid
the effects of the Excise Tax or to pay any regular or excise taxes arising from
the application of the Excise Tax.

-2-



--------------------------------------------------------------------------------



 



All mathematical determinations and all determinations of whether any of the
Total Payments are Parachute Payments that are required to be made under this
Section shall be made by a nationally recognized independent audit firm selected
by the Company (the “Accountants”), who shall provide their determination,
together with detailed supporting calculations regarding the amount of any
relevant matters, both to the Company and to you. Such determination shall be
made by the Accountants using reasonable good faith interpretations of the Code.
The Company shall pay the fees and costs of the Accountants which are incurred
in connection with this Section.
“Excess Parachute Payment” has the same meaning provided to such term by
Treasury Regulations section 1.280G-1 Q/A-3.
“Parachute Payment” has the same meaning provided to such term by Treasury
Regulations section 1.280G-1 Q/A-2.
“Reduced Total Payments” means the lesser portion of the Total Payments that may
be provided to you instead of the Total Payments. The Reduced Total Payments
shall be the maximum amount from the Total Payments that can be provided to you
without incurring Excess Parachute Payments.
“Total Payments” means collectively the benefits or payments provided by the
Company (or by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets within the
meaning of section 280G of the Code and the regulations thereunder) to or for
the benefit of you under this Agreement or any other agreement or plan.
     6. Employee Benefit Programs
During your employment with the Company, and except as may be provided under an
employee stock purchase plan, you will be entitled to participate, on the same
terms as generally provided to senior executives, in all Company employee
benefit plans and programs at the time or thereafter made available to Company
senior executive officers including, without limitation, any savings or profit
sharing plans, deferred compensation plans, stock option incentive plans, group
life insurance, accidental death and dismemberment insurance, hospitalization,
surgical, major medical and dental coverage, vacation, sick leave (including
salary continuation arrangements), long-term disability, holidays and other
employee benefit programs sponsored by the Company. The Company may amend,
modify or terminate these benefits at any time and for any reason.
     7. Consequences of Termination of Employment
Unless the Company requests otherwise in writing, upon termination of your
employment for any reason, you understand and agree that you shall be deemed to
have also immediately resigned from all positions as an officer (and/or
director, if applicable) with the Company (and its affiliates) as of your last
day of employment (the “Termination Date”). Upon termination of your employment
for any reason, you shall receive payment or benefits from the Company covering
the following: (i) all unpaid salary and unpaid vacation accrued through the
Termination Date, (ii) any payments/benefits to which you are entitled under the
express terms of any applicable Company employee benefit plan, (iii) any
unreimbursed valid business expenses for which you have submitted properly
documented reimbursement requests and (iv) your then outstanding equity
compensation awards as governed by their applicable terms (collectively,
(i) through (iv) are the “Accrued Pay”). You may also be eligible for other
post-employment payments and benefits as provided in this Agreement.
          (a) For Cause. For purposes of this Agreement, your employment may be
terminated by the Company for “Cause” as a result of the occurrence of one or
more of the following:

-3-



--------------------------------------------------------------------------------



 



          (b) your conviction of, or a plea of guilty or nolo contendere to, a
felony or other crime (except for misdemeanors which are not materially
injurious to the business or reputation of the Company or a Company affiliate);
               (i) your willful refusal to perform in any material respect your
duties and responsibilities for the Company or a Company affiliate or your
failure to comply in any material respect with the terms of this Agreement and
the Confidentiality Agreement and the polices and procedures of the Company or a
Company affiliate at which you serve as an officer and/or director if such
refusal or failure causes or reasonably expects to cause injury to the Company
or a Company affiliate;
               (ii) fraud or other illegal conduct in your performance of duties
for the Company or a Company affiliate;
               (iii) your material breach of any material term of this
Agreement; or
               (iv) any conduct by you which is materially injurious to the
Company or a Company affiliate or materially injurious to the business
reputation of the Company or a Company affiliate.
          Prior to your termination for Cause, you will be provided with written
notice from the Company describing the conduct forming the basis for the alleged
Cause and to the extent curable as determined by the Board in its sole
discretion, an opportunity of 15 days to cure such conduct before the Company
may terminate you for Cause. If the Board determines that the Cause event is
curable, you may during this 15 day period present your case to the full Board
before any termination for Cause is finalized by the Company. Any termination
for “Cause” will not limit any other right or remedy the Company may have under
this Agreement or otherwise.
          In the event your employment is terminated by the Company for Cause
you will be entitled only to your Accrued Pay and you will be entitled to no
other compensation from the Company.
          (c) Without Cause or for Good Reason. The Company may terminate your
employment without Cause at any time and for any reason with notice or you may
resign your employment for Good Reason (as defined below in Section 7(b)(ii))
upon thirty days advance written notice (each a “Qualifying Termination”). If
your employment is terminated due to a Qualifying Termination, then you will be
eligible to receive the following subject to your timely compliance with Section
7(e) and further provided that no payments for such Qualifying Termination shall
be made until on or after the date of a “separation from service” within the
meaning of Code Section 409A.
               (i) The Company shall provide you with cash payments equal in the
aggregate to your then annual Base Salary. The cash payments provided by this
subpart (i) shall be paid to you in substantially equal monthly installments
payable over the 24 month period following your Termination Date, provided,
however, the first payment (in an amount equal to one month of Base Salary)
shall be made on the 60th day following the Termination Date.
For purposes of this Agreement, you may resign your employment from the Company
for “Good Reason” within ninety (90) days after the date that any one of the
following events described in the below subparts (1) through (3) (any one of
which will constitute “Good Reason”) has first occurred without your written
consent. Your resignation for Good Reason will only be effective if the Company
has not cured or remedied the Good Reason event within 30 days after its receipt
of your written notice (such notice shall describe in detail the basis and
underlying facts supporting your belief that a Good Reason event has occurred).
Such notice of your intention to resign for Good Reason must be provided to the
Company

-4-



--------------------------------------------------------------------------------



 



within 45 days of the initial existence of a Good Reason event. Failure to
timely provide such written notice to the Company or failure to timely resign
your employment for Good Reason means that you will be deemed to have consented
to and waived the Good Reason event. If the Company does timely cure or remedy
the Good Reason event, then you may either resign your employment without Good
Reason or you may continue to remain employed subject to the terms of this
Agreement. For avoidance of doubt, the initial existence of any Good Reason
event must occur after the Effective Date and before the Expiration Date and the
execution of this Agreement and the previous change in your position and title
from President and Chief Executive Officer does not constitute Good Reason under
either this Agreement or the Former Agreement.

  (1)   You have incurred a material diminution in your responsibilities, duties
or authority;     (2)   You have incurred a material diminution in your Base
Salary; or     (3)   The Company has materially breached a material term of this
Agreement.

For avoidance of doubt, this Section 7(b) does not apply to a termination of
employment due to death or Disability which are addressed in Section 7(d) below.
          (d) Voluntary Termination. In the event you voluntarily terminate your
employment with the Company without Good Reason, you will be entitled to receive
only your Accrued Pay. You will be entitled to no other compensation from the
Company. You agree to provide the Company with at least 30 days advance written
notice of your intention to resign without Good Reason. For avoidance of doubt,
this Section 7(c) does not apply to a termination of employment due to death or
Disability which are addressed in Section 7(d) below.
          (e) Death or Disability. In the event your employment with the Company
is terminated due to your Disability or death, then you or your estate will be
entitled to receive your Accrued Pay. For purposes of this Agreement,
“Disability” is defined to occur when you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.
          (f) Separation Agreement and Release of Claims. As a condition to
receiving (and continuing to receive) the payments provided in Section 7(b), you
must: (i) within not later than forty-five (45) days after your Termination
Date, execute (and not revoke) and deliver to the Company a Separation Agreement
in a form prescribed by the Company and such Separation Agreement shall include
without limitation a release of all claims against the Company and its
affiliates along with a covenant not to sue and (ii) remain in full compliance
with such Separation Agreement.
     8. Proprietary Information and Inventions Agreement; Confidentiality
You will be required, as a condition of your employment with the Company, to
timely execute the Company’s form of proprietary information and inventions
agreement as may be amended from time to time by the Company (“Confidentiality
Agreement”).

-5-



--------------------------------------------------------------------------------



 



     9. Assignability; Binding Nature
Commencing on the Effective Date, this Agreement will be binding upon you and
the Company and your respective successors, heirs, and assigns. This Agreement
may not be assigned by you except that your rights to compensation and benefits
hereunder, subject to the limitations of this Agreement, may be transferred by
will or operation of law. No rights or obligations of the Company under this
Agreement may be assigned or transferred except in the event of a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the Company’s obligations under this
Agreement contractually or as a matter of law. The Company will require any such
purchaser, successor or assignee to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such purchase, succession or assignment had taken
place. Your rights and obligations under this Agreement shall not be
transferable by you by assignment or otherwise provided, however, that if you
die, all amounts then payable to you hereunder shall be paid in accordance with
the terms of this Agreement to your devisee, legatee or other designee or, if
there be no such designee, to your estate.
     10. Governing Law; Arbitration
This Agreement will be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of Utah. Any controversy or claim
relating to this Agreement or any breach thereof, and any claims you may have
arising from or relating to your employment with the Company, will be settled
solely and finally by arbitration in Salt Lake City, Utah before a single
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) then in
effect in the State of Utah, and judgment upon such award rendered by the
arbitrator may be entered in any court having jurisdiction thereof, provided
that this Section 10 shall not be construed to eliminate or reduce any right the
Company or you may otherwise have to obtain a temporary restraining order or a
preliminary or permanent injunction to enforce any of the covenants contained in
this Agreement before the matter can be heard in arbitration.
     11. Taxes
The Company shall have the right to withhold and deduct from any payment
hereunder any federal, state or local taxes of any kind required by law to be
withheld with respect to any such payment. The Company (including without
limitation members of the Board) shall not be liable to you or other persons as
to any unexpected or adverse tax consequence realized by you and you shall be
solely responsible for the timely payment of all taxes arising from this
Agreement that are imposed on you. This Agreement is intended to comply with the
applicable requirements of Code Section 409A and shall be limited, construed and
interpreted in a manner so as to comply therewith. Each payment made pursuant to
any provision of this Agreement shall be considered a separate payment and not
one of a series of payments for purposes of Code Section 409A. While it is
intended that all payments and benefits provided under this Agreement to you
will be exempt from or comply with Code Section 409A, the Company makes no
representation or covenant to ensure that the payments under this Agreement are
exempt from or compliant with Code Section 409A. The Company will have no
liability to you or any other party if a payment or benefit under this Agreement
is challenged by any taxing authority or is ultimately determined not to be
exempt or compliant. In addition, if upon your Termination Date, you are then a
“specified employee” (as defined in Code Section 409A), then solely to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, the Company shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following your Termination Date until the earlier of
(i) the first business day

-6-



--------------------------------------------------------------------------------



 



of the seventh month following your Termination Date or (ii) ten (10) days after
the Company receives written confirmation of your death. Any such delayed
payments shall be made without interest. Additionally, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to the Company’s applicable policies, but in no event later than the end
of the year after the year in which such expense was incurred; and (3) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
     12. Entire Agreement
Except as otherwise specifically provided in this Agreement, this Agreement (and
the agreements referenced herein) contains all the legally binding
understandings and agreements between you and the Company pertaining to the
subject matter of this Agreement and supersedes all such agreements, whether
oral or in writing, previously discussed or entered into between the parties
including without limitation the Former Agreement. As a material condition of
this Agreement, you represent that by entering into this Agreement, you are not
violating the terms of any other contract or agreement or other legal
obligations that would prohibit you from performing your duties for the Company.
You further agree and represent that in providing your services to the Company
you will not utilize or disclose any other entity’s trade secrets or
confidential information or proprietary information. You represent that you are
not relocating any residence in reliance on any promise or representation by the
Company regarding the kind, character, or existence of such work, or the length
of time such work will last, or the compensation therefor.
     13. Covenants
          (a) As a condition of this Agreement and to your receipt of any
post-employment benefits, you agree that you will fully and timely comply with
all of the covenants set forth in this subsection 13(a) (which shall survive
your termination of employment and termination or expiration of this Agreement):
               (i) You will fully comply with all obligations under the
Confidentiality Agreement and further agree that the provisions of the
Confidentiality Agreement shall survive any termination or expiration of this
Agreement or termination of your employment or any subsequent service
relationship with the Company;
               (ii) Within five (5) days of the Termination Date, you shall
return to the Company all Company confidential information including, but not
limited to, intellectual property, etc. and you shall not retain any copies,
facsimiles or summaries of any Company proprietary information;
               (iii) You will not at any time during the period of your
employment with the Company and during any period in which you are receiving
severance payments under section 7 of this Agreement, make (or direct anyone to
make) any disparaging statements (oral or written) about the Company, or any of
its affiliated entities, officers, directors, employees, stockholders,
representatives or agents, or any of the Company’s products or services or
work-in-progress, that are harmful to their businesses, business reputations or
personal reputations.;
You agree that during the period of your employment with the Company and for one
year after the Termination Date, you will not induce, solicit, recruit or
encourage any employee of the Company to leave the employ of the Company which
means that you will not (x) disclose to any person, entity or

-7-



--------------------------------------------------------------------------------



 



employer the backgrounds or qualifications of any Company employees or otherwise
identify them as potential candidates for employment or (y) personally or
through any other person recruit or otherwise solicit Company employees to work
for you or any other person, entity, or employer;
               (iv) You agree that during the period of your employment with the
Company and thereafter, you will not utilize any trade secrets of the Company in
order to solicit, either on behalf of yourself or any other person or entity,
the business of any client or customer of the Company, whether past, present or
prospective. The Company considers the following, without limitation, to be its
trade secrets: Financial information, administrative and business records,
analysis, studies, governmental licenses, employee records (including but not
limited to counts and goals), prices, discounts, financials, electronic and
written files of Company policies, procedures, training, and forms, written or
electronic work product that was authored, developed, edited, reviewed or
received from or on behalf of the Company during period of employment, Company
developed technology, software, or computer programs, process manuals, products,
business and marketing plans and or projections, Company sales and marketing
data, Company technical information, Company strategic plans, Company
financials, vendor affiliations, proprietary information, technical data, trade
secrets, know-how, copyrights, patents, trademarks, intellectual property, and
all documentation related to or including any of the foregoing; and
               (v) You agree that, upon the Company’s request and without any
payment therefore, you shall reasonably cooperate with the Company (and be
available as necessary) after the Termination Date in connection with any
matters involving events that occurred during your period of employment with the
Company.
          (b) You also agree that you will fully and timely comply with all of
the covenants set forth in this subsection 13(b) (which shall survive your
termination of employment and termination or expiration of this Agreement):
               (i) You will fully pay off any outstanding amounts owed to the
Company no later than their applicable due date or within thirty days of your
Termination Date (if no other due date has been previously established);
               (ii) Within five (5) days of the Termination Date, you shall
return to the Company all Company property including, but not limited to,
computers, cell phones, pagers, keys, business cards, etc.;
               (iii) Within thirty days of the Termination Date, you will submit
any outstanding expense reports to the Company on or prior to the Termination
Date; and
               (iv) As of the Termination Date, you will no longer represent
that you are an officer, director or employee of the Company and you will
immediately discontinue using your Company mailing address, telephone, facsimile
machines, voice mail and e-mail;
          (c) You acknowledge that (i) upon a violation of any of the covenants
contained in Section 13 of this Agreement or (ii) if the Company is terminating
your employment for Cause as provided in Section 7(a), the Company would as a
result sustain irreparable harm, and, therefore, you agree that in addition to
any other remedies which the Company may have, the Company shall be entitled to
seek equitable relief including specific performance and injunctions restraining
you from committing or continuing any such violation; and
          (d) You agree that you will strictly adhere to and obey all Company
rules, policies, procedures, regulations and guidelines, including but not
limited to those contained in the Company’s

-8-



--------------------------------------------------------------------------------



 



employee handbook, as well any others that the Company may establish including
without limitation any policy the Company adopts on the recoupment of
compensation (“Clawback Policy”). As a result, you understand and agree that you
may be required to repay to the Company certain previously paid (and/or future)
compensation in accordance with any such Clawback Policy and/or in accordance
with applicable law. In particular, under a Clawback Policy, the Company may
among other things (i) cause the cancellation of any 2010 SIP award or other
equity compensation award, (ii) require reimbursement by you of any 2010 SIP
award or of any previously paid bonus or equity compensation award and
(iii) effect any other right of recoupment of equity or other compensation in
accordance with the Clawback Policy and/or applicable law. You will also
strictly adhere to all applicable state and/or federal laws and/or regulations
relating to your employment with the Company.
     14. Offset
Any severance or other payments or benefits made to you under this Agreement may
be reduced, in the Company’s discretion, by any amounts you owe to the Company
provided that any such offsets do not violate Code Section 409A.
     15. Notice
Any notice that the Company is required to or may desire to give you shall be
given by personal delivery, recognized overnight courier service, email,
telecopy or registered or certified mail, return receipt requested, addressed to
you at your address of record with the Company, or at such other place as you
may from time to time designate in writing. Any notice that you are required or
may desire to give to the Company hereunder shall be given by personal delivery,
recognized overnight courier service, email, telecopy or by registered or
certified mail, return receipt requested, addressed to the Company’s General
Counsel at its principal office, or at such other office as the Company may from
time to time designate in writing. The date of actual delivery of any notice
under this Section 15 shall be deemed to be the date of delivery thereof.
     16. Waiver; Severability
No provision of this Agreement may be amended or waived unless such amendment or
waiver is agreed to by you and the Company in writing and such amendment or
waiver expressly references this section. No waiver by you or the Company of the
breach of any condition or provision of this Agreement will be deemed a waiver
of a similar or dissimilar provision or condition at the same or any prior or
subsequent time. Except as expressly provided herein to the contrary, failure or
delay on the part of either party hereto to enforce any right, power, or
privilege hereunder will not be deemed to constitute a waiver thereof. In the
event any portion of this Agreement is determined to be invalid or unenforceable
for any reason, the remaining portions shall be unaffected thereby and will
remain in full force and effect to the fullest extent permitted by law.
     17. Voluntary Agreement
You acknowledge that you have been advised to review this Agreement with your
own legal counsel and other advisors of your choosing and that prior to entering
into this Agreement, you have had the opportunity to review this Agreement with
your attorney and other advisors and have not asked (or relied upon) the Company
or its counsel to represent you or your counsel in this matter. You further
represent that you have carefully read and understand the scope and effect of
the provisions of this Agreement and that you are fully aware of the legal and
binding effect of this Agreement. This Agreement is executed voluntarily by you
and without any duress or undue influence on the part or behalf of the Company.

-9-



--------------------------------------------------------------------------------



 



     18. Key-Man Insurance
The Company shall have the right to insure your life for the sole benefit of the
Company, in such amounts, and with such terms, as it may determine. All premiums
payable thereon shall be the obligation of the Company. You shall have no
interest in any such policy, but you agree to cooperate with the Company in
taking out such insurance by submitting to physical examinations, supplying all
information required by the insurance company, and executing all necessary
documents, provided that no financial obligation is imposed on you by any such
documents.
Please acknowledge your acceptance and understanding of this Agreement by
signing and returning it to the undersigned. A copy of this signed Agreement
will be sent to you for your records.

         
ACKNOWLEDGED AND AGREED:
       
 
       
This __ day of April, 2011.
  This __ day of April, 2011.    
 
       
LIFEVANTAGE CORPORATION
  David W. Brown    
 
       
 
       
 
       
BY: Douglas C. Robinson
       
TITLE: Chief Executive Officer
       

-10-